Citation Nr: 1329587	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  11-11 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an umbilical hernia.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1966 
to November 1968.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in August 2011.  This matter was 
originally on appeal from a January 2010 rating decision of 
the Department of Veterans Affairs (VA), Regional Office 
(RO) in St. Petersburg, Florida.


FINDING OF FACT

The most probative evidence preponderates against finding 
that the Veteran's current umbilical hernia is in any way 
related to active service.


CONCLUSION OF LAW

An umbilical hernia was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in June 2009 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, what part VA will attempt to 
obtain, and how disability ratings and effective dates are 
determined.  The case was readjudicated in September 2011. 

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
There is no evidence that additional records have yet to be 
requested, or that additional examinations are in order.

Service Connection

The Veteran contends that he has had a hernia since service.  
In a statement received by VA in July 2009, the Veteran 
noted that while he was on active duty, he had a hernia 
while in Vietnam.  The Veteran stated that it was small at 
the time and that a medic advised that it was nothing to be 
concerned about.  The Veteran reported that this hernia had 
grown and that he currently used a stomach wrap.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  To prevail on 
the issue of service connection there must be evidence of a 
current disability, in-service incurrence or aggravation of 
a disease or injury; and a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  See Shedden v. Principi, 381 
F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Board notes that several VA treatment records note the 
Veteran's self reported history that he developed an 
umbilical strain while in Vietnam that later developed into 
an umbilical hernia.

In the VA examination request, the RO noted that the Veteran 
was claiming service connection for a hernia, that records 
do not show any treatment for this condition, but that the 
Veteran did have some complaints of stomach pain that could 
or could not be related in service treatment records.  The 
RO noted that since the Veteran said that his hernia 
occurred during a combat mission, even though there was no 
mention of it in his service treatment records, the event 
for ordering a VA examination is conceded as the Veteran 
reported that it happened during combat and that Vietnam 
service is verified for the Veteran.

The Veteran underwent VA examination in December 2009 at 
which time the Veteran stated that he noticed an umbilical 
hernia in 1967 after he fell over an object.  The Veteran 
reported that he was seen for it in the service by a medic 
and told that it was nothing to worry about.  After physical 
examination of the Veteran, he was diagnosed as having a 
reducible umbilical hernia.  The examiner stated,

We were told by the general remarks that the 
umbilical hernia issue was conceded because it was 
reported during combat.  Based on the currently 
available information his current umbilical hernia 
is likely to be a result of the military service.

An April 2011 letter from a VA physician states,

Service record 29 Nov 67 notes treatment for viral 
gastroenteritis, exam 3-18-66 does not note a 
hernia as present.  ... The history of a viral 
gastroenteritis is a condition of limited duration 
and would not cause or produce an umbilical 
hernia.  There is no indication for documentation 
of a hernia at the time of treatment for the 
gastroenteritis and there are exam during the 
service that did not document a hernia.  The 
likelihood of the viral gastroenteritis to be 
related to or caused the hernia is less than 
likely or less than 50% probability.

An August 2011 Addendum opinion notes that since the 
condition of the umbilical hernia is not conceded, the 
opinion is,

I cannot resolve this issue without the resort to 
mere speculation.  Explanation:  The Veteran did 
not have evidence of umbilical hernia in the 
service or upon discharge from the service from 
what I can see in the records.  He did not have 
any surgery on the abdomen in the service[.]  The 
[V]eteran has significant obesity which is a risk 
factor for the development of umbilical hernia.  
He reported trauma to the abdomen in the service 
but there was no evidence of this developing into 
an umbilical hernia condition in the service that 
I can find.  Opinion:  Based on the above 
currently available information, it[] is less 
likely as not (less less than 50/50 probability 
the [V]eteran['s] umbilical hernia was caused or 
aggravated by the service. 

The Veteran served as a field radio mechanic while on active 
duty.  There is no specific evidence that he personally 
engaged the enemy in a direct combat operation.  
Nevertheless, for the purpose of this decision only, the 
Board will assume that he is a combat veteran.  Pursuant to 
38 U.S.C.A. § 1154(b) , with respect to combat veterans, 

[VA] shall accept as sufficient proof of 
service-connection...satisfactory lay or 
other evidence of service incurrence or 
aggravation of such injury or disease, if 
consistent with the circumstances, 
conditions and hardships of such service  
. . Service-connection of such injury or 
disease may be rebutted by clear and 
convincing evidence to the contrary. 

In Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996), 
the United States Court of Appeals for the Federal Circuit 
articulated a three-step sequential analysis to be reviewed 
when a combat veteran seeks benefits under the method of 
proof provided by 38 U.S.C.A. § 1154(b).  Initially, VA must 
determine whether the veteran has proffered "satisfactory 
lay or other evidence of service incurrence or aggravation 
of such injury or disease."  If a veteran produces credible 
evidence that would allow a reasonable fact-finder to 
conclude that the alleged injury or disease was incurred in 
service, then the veteran has produced "satisfactory 
evidence" to satisfy the first step under the statute.  This 
determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence the Board acknowledges that the appellant 
is a combat veteran.  In determining whether documents 
submitted by a veteran constitute "satisfactory" evidence 
under 38 U.S.C.A. § 1154(b), VA may properly consider 
"internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the veteran." 
Caluza v. Brown, 7 Vet. App. 498, 510-11   (1995). 

The second step under Collette requires VA to determine if 
the proffered evidence is "consistent with the 
circumstances, conditions, or hardships of such service," 
again without weighing the veteran's evidence with contrary 
evidence.  Collette, 82 F.3d at 392- 93.  If these two 
inquiries are met, VA "shall accept" the veteran's evidence 
as sufficient proof of service connection, even if no 
official record of such incurrence exists. At this point, a 
factual presumption arises that the alleged injury or 
disease is service-connected.  Id.   

It is under the third Collette step under that VA is to 
weigh evidence contrary to that which established the 
presumption of service connection.  If VA meets its burden 
of presenting clear and convincing evidence to the contrary, 
the presumption of service connection is rebutted.

The Veteran is competent to state that he noted a bulge 
while on active duty, and that a medic advised him not to 
worry about it.  Moreover, assuming that he did serve in 
combat, incurring a hernia while carrying a the normal load 
carried by a combat soldier would be "consistent with the 
circumstances, conditions, or hardships of such service."  
Significantly, however, there is clear and convincing 
evidence that rebuts the presumption of service connection.  
First, the appellant specifically denied a history of a 
rupture or hernia in his October 1968 medical history 
report.  Second, clinical evaluation of the Veteran's 
abdomen and viscera in October 1968 was negative for a 
hernia.  Third, there is no evidence showing treatment for a 
hernia for decades postservice.  

The Board notes that where there is a difference of opinion 
among the medical professionals as to whether the Veteran's 
current umbilical hernia originated in service, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  That 
responsibility is particularly onerous where medical 
opinions diverge. At the same time, the Board is mindful 
that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another.  Id.

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference. Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  In addition, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by 
additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.   Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion 
is inadequate when unsupported by clinical evidence.  Black 
v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical 
opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
In sum, the weight to be accorded the various items of 
medical evidence in this case must be determined by the 
quality of the evidence and not necessarily by its quantity 
or source.

There are medical opinions regarding the Veteran's hernia - 
i.e., VA treatment records which record the Veteran's self 
reported history that he developed an umbilical strain while 
in Vietnam that developed later into an umbilical hernia, 
and the December 2009 VA examiner's opinion that the 
umbilical hernia was likely to be a result of the military 
service.

Further, while the Veteran is competent to report that he 
engaged in certain activities in service and currently 
experiences certain symptomatology, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, 
it does not affect competency to testify").  The Board 
acknowledges that it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, 
such lack of contemporaneous evidence is for consideration 
in determining credibility.   

As noted, the record is devoid of objective evidence of an 
umbilical hernia until decades after service.  In addition, 
Report of Medical Examination in October 1968, notes 
clinical evaluation normal for abdomen and viscera (include 
hernia).  Further, in the Report of Medical History 
completed by the Veteran in conjunction with his October 
1968 separation examination he denied ever having 
rupture/hernia.

The Board finds the Veteran's current statement that he was 
found to have a hernia in service internally inconsistent 
with his October 1968 denial of ever having a hernia.  
Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996).  The statement is also 
inconsistent with the medical finding of a normal abdomen 
and viscera at the October 1968 examination.  

Finally, in January 2007, the Veteran filed a claim with VA 
for compensation for hearing loss and tinnitus.  This is 
evidence that he was aware that he could apply for VA 
benefits for service related disabilities.  Notably, he did 
not claim entitlement to service connection for an umbilical 
hernia.  This is inconsistent with his current assertion 
that an umbilical hernia has existed since service because 
it is reasonable to conclude that if he believed an 
umbilical hernia was related to service, he would have 
claimed service connection for it in 2007.

Thus, the Board finds that due to internal inconsistencies 
of the Veteran's statements in addition to the 
contemporaneous medical evidence which indicates that at 
separation from service, the appellant did not have a 
hernia, the claimant's statement regarding an umbilical 
hernia in service and since service is not credible.

Because the Board has found the Veteran's statements that he 
had a hernia in service and since service not credible, any 
opinion relying on this information is also not probative 
evidence.  

In this case, VA treatment records which note that the 
Veteran developed an umbilical strain while in Vietnam that 
later developed into an umbilical hernia is not probative 
evidence as the history was based on an inaccurate factual 
premise.  Reonal, 5 Vet. App. at 461.  Similarly, the 
original VA examiner's opinion provided in December 2009 was 
based on an inaccurate factual premise. 

Thus, the only probative medical opinion of record is the 
unfavorable August 2011 VA Addendum opinion.  As such, the 
record is absent credible evidence of hernia or injury to 
abdomen during service and probative medical evidence of a 
nexus between any umbilical hernia and the Veteran's active 
duty service.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

Entitlement to service connection for an umbilical hernia is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


